DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-28 were pending and were rejected in the previous office action. Claims 1, 27, and 28 were amended. Claims 1-28 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
 
Response to Arguments
35 USC § 112: 
Applicant’s arguments with respect to the previous § 112(a) rejection of claims 1-28 as failing to comply with the written description requirement (pgs. 11-12 of remarks filed 6/14/2021) have been fully considered and they are persuasive. Applicant’s amendments replace the subject matter that failed to comply with the written description requirement such that the 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-28 (pgs. 12-16 of remarks filed 06/14/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s claim amendments. Please see the updated § 103 rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-12, 16-17, 19-22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120329474 A1 to Seavey et al (Seavey) in view of US 20110313797 A1 to Runcie, further in view of US 20140122346 A1 to O’Brien, even further in view of US 20120143638 A1 to Kho et al. (Kho), and even further in view of US 20130198009 A1 to Pappas et al. (Pappas). 

Claim 1: Seavey teaches: 
A computerized method for improving a user interface for providing on demand business resource management (Seavey: Abstract) comprising: 
receiving, from a requester device associated with a user, a request via a network for a business resource and a location of the requester device at a time associated with the request based on one or more business criteria (Seavey: ¶ 0030, 0038, ¶ 0010 showing location of a user device is determined and included with a request for a business resource to determine and display business resources within a certain range of the physical location of the mobile device in real time);
authenticating the requester device based on: a device identifier associated with the requester device (Seavey: ¶ 0038, ¶ 0026; also see ¶ 0014 showing a mobile device may be authenticated based on information in a first service request or addressing information, i.e. an identifier associated with the requester device), and
an identifier associated with one or more of the user and the request (Seavey: ¶ 0039-0040 showing confirmation request is used for confirming that the facility associated with phone is the facility the mobile device user requested to provision, and also an indicator indicating an association between the mobile device and the facility is generated which may indicate the identity of the mobile device user, a time the associated facility is claimed); 
determining, using at least one computer processor, whether one or more available business resources match the request based on the location of the requester device (Seavey: ¶ 0038, ¶ 0026, ¶ 0010 showing determining available business resources matching the request that are near the requester device location), 

With respect to the limitation: 
determining, using at least one computer processor, whether one or more available business resources match the request based on…a user profile associated with the user, and a proximity of the one or more available business resources to a reserved space of one or more people with business compatible profiles, the business compatible profiles including one or more of: 
a position of the one or more people in an organizational structure being compatible with a position of the user in the organizational structure, and
a skill or interest of the one or more people similar to or the same as a skill or interest of the user 
Seavey, while determining a user proximity to other business resources, which are also proximate the reserved spaces of other users (Seavey: Fig. 3 and ¶ 0030), does not explicitly teach matching the request based on proximity of other users to the one or more available also includes determination of resource availability using the considerations of Runcie), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so because previous systems for scheduling office space “do not look at the context of what the person will be doing and/or who the person will be working with when using the office space” and “this can lead to the person scheduling office space that is a long distance from where meetings are going to take place” (Runcie: ¶ 0003). 

Seavey, as modified above, further teaches: 
providing an interactive graphical user interface indicating the one or more available business resources (Seavey: ¶ 0029-0030, Fig. 3), 

With respect to the following limitations, while Seavey teaches displaying a home function portion for a user interface including a layout of the business resources (Seavey: ¶ 0029-0030, Fig. 3), Seavey/Runcie do not explicitly teach displaying a portion that displays a geographic location of one or more business resource facilities with a pin, and a schematic location of business resources within one of the business resource facilities. However, O’Brien teaches: 
wherein the graphical user interface (O’Brien: Fig. 11, Fig. 12a, and ¶ 0139-0145 showing graphical user interface) includes: 
a home function portion configured to display at least a geographic location on a map displaying a location of one or more business resource facilities, each business resource facility represented by a pin locator (O’Brien: Fig. 11 and ¶ 0139-0143 showing primary search page which displays the locations of two different business resource facilities, which include a pin locator representative of their geographic locations), 
and a schematic location of a plurality of business resources within one of the business resource facilities (O’Brien: ¶ 0145 and Fig. 12a; ¶ 0153-0157 and Figs. 13, 14a, and 14b all showing schematic location on a floor map of a plurality of seats/business resources within the selected facility)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the user interface functions for searching for and viewing business resources within business resource facilities as taught by O’Brien in the reservation system of 

Seavey, as modified above, further teaches: 
a reservation portion configured to display a business resource layout (Seavey: ¶ 0029-0030, Fig. 3 showing the graphical user interface displaying a layout of business resources and availabilities)

With respect to the limitation: 
a reservation portion configured to display a […] business resource availability fraction 
Seavey displays resource availability information as seen above, and O’Brien further teaches displaying a number of seats, i.e. resources that are available and reserved (O’Brien: ¶ 0140). Therefore the only element missing from the combination of Seavey/Runcie/O’Brien is a teaching that availability information related to business resources may be presented with an availability fraction. However, Kho teaches a reservation interface which displays a resource availability fraction associated with rooms available for reservation (Kho: ¶ 0040 and Fig. 4B showing the reservation system can display a resource availability fraction for each of the rooms for a user’s requested time). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of resource availability fractions via 

With respect to the following limitations, while Seavey teaches displaying a business resource layout and availability as shown above, Seavey/Runcie do not explicitly teach a reservation interface receiving an input indicating a time duration, and transmitting the input to a central server following a confirmation input as described below. However, O’Brien teaches:
a reservation portion configured to […] receive at least one input indicating a time duration (O’Brien: ¶ 0153 showing user can provide input indicating a lease term, and see Fig. 14A showing term option under section 1404 “Term (mo)”; also see that user must provide input signing agreements with the term in ¶ 0158), and 
transmit the at least one input to a central server following a confirmation input (O’Brien ¶ 0157-0161 showing reservation checkout process showing the input information is transmitted to the central system; also see ¶ 0161 in particular showing “When all the necessary information is confirmed and input by the user, the system receives data in operation 1502); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the graphical user interfaces for displaying real time availability and utilization of business resources and receiving input of a time and confirmation of the booking as 

With respect to the limitation: 
a business resource optical scanning portion configured to display a confirmation code, the confirmation code associated with (1) access to a business resource, and (2) payment for a service or supply at a facility associated with the business resource;
generating the confirmation code based on the reserved at least one available business resource 
Seavey teaches a user’s mobile device including a GUI for reservation, wherein the reservation is for the reservation of the business resources (Seavey: ¶ 0029-0030) but Seavey/Runcie/O’Brien/Kho do not explicitly teach an element of the GUI for displaying a confirmation code associated with access and payment for a service associated with the business resource, the confirmation code being generated based on the reserved resource. However, Pappas teaches a client device including a user interface (Pappas: ¶ 0046) which displays a received confirmation code (Pappas: ¶ 0191, ¶ 0229, ¶ 0231-0232, ¶ 0239, ¶ 0305; also see Fig. 9 and ¶ 0223-0224 showing client device receives generated confirmation message including QR code/bar code to be displayed for access at the event or place, that is generated and sent in response to purchasing the option, i.e. the reservation for the resource), the confirmation code associated with access to a reserved resource (Pappas: ¶ 0231-0232 showing QR code or bar code is scanned by another device in order to gain access at event or place) and associated with payment for a service at a facility associated with the reserved resource (Pappas: Fig. 8A, ¶ 0191, ¶ 0204-0205, and ¶ 0233, ¶ 0237, ¶ 0246 showing payment for the reservation option, which as per at least 


Seavey, as modified above, further teaches: 
and a calendar portion graphically depicting a plurality of events associated with the business resource (Seavey: ¶ 0030 and Fig. 3 showing a time when the resource has been used since or is becoming available, i.e. calendar portion, which is are events associated with the resources (status events)); 
causing the graphical user interface to display indications of one or more people associated with the available business resources meeting the business resource criteria (Seavey: Fig. 3 and ¶ 0030 showing other people nearby available workspaces who have are reserving a workspace, along with the last person who previously reserved the available workspace); 

graphical user interface as recited below. However, O’Brien teaches: 
receiving from the requester, via the graphical user interface, a reservation request for at least one of the available business resources meeting the business resource criteria (O’Brien: ¶ 0158 “ In operation 1501, user request to proceed to checkout is received”; also see Figs. 16a-b showing checkout screens which are a result of pressing the checkout button from Fig. 14a)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the request to book the business resource as taught by O’Brien in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas for the same reasons described above.  

Seavey, as modified above, further teaches: 
reserving the at least one available business resource meeting the business resource criteria (Seavey: ¶ 0038-0040 showing the business resource is reserved/claimed by the user) 

With respect to the remaining limitation, Seavey/Runcie do not explicitly teach a visual confirmation of the reservation, however, O’Brien does teach: 
and providing a visual confirmation of the reservation via the graphical user interface (O’Brien: ¶ 0161 “In operation 1503, the system provides the pending reservation to the landlord for confirmation and notifies the user that a reservation has been made and is awaiting approval”)


Claim 2: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. With respect to the following limitation, Seavey/Runcie do not explicitly teach, however, O’Brien teaches: 
wherein the specified business resource criteria comprises a requested block of time for a reservation of an available business resource (O’Brien: ¶ 0140, ¶ 0153 showing the criteria includes a period of time for the reservation)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the term criteria for the reservation of the business resource as taught by O’Brien in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas for the same reasons described in claim 1 above.  

Claim 4: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 2. With respect to the following limitation of claim 4: 
wherein the requested block of time for a reservation is for one or more of: a day, a week, a month, and a specified range of time less than a year 
Seavey teaches reserving the resource for a period of time as shown above, Seavey/Runcie do not explicitly teach that the block of time is for a day/week/month or range of time less than a year. However, O’Brien does teach wherein the requested block of time for a reservation is for at least one of: a day, a week, a month, and a specified range of time less than a year (O’Brien: Figs. 16a and 16b showing term of 7 months which starts 9/1/2013 and expires 3/31/2014). It would 

Claim 5: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey further teaches: 
wherein the one or more people associated with the available business resources meeting the business resource criteria comprise people reserving a business resource at a geographical location of the available business resources meeting the business resource criteria during a period of time specified by the requester (Seavey: Fig. 3 and ¶ 0030 showing people who are currently reserving resources in the same area as the requester is currently searching)

Claim 6: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey further teaches: 
wherein the one or more people associated with the available business resources meeting the business resource criteria comprise people reserving a business resource at a geographical location of the available business resources meeting the business resource criteria during a current period of time  (Seavey: Fig. 3 and ¶ 0030 showing people who are currently reserving resources in the same area as the requester is currently searching)

Claim 7: 
wherein the position of the one or more people in an organizational structure being compatible with the position of the user in the organizational structure includes one or more of an employer-employee relationships and a teammate relationship 
As shown above, Seavey teaches showing people who have reserved nearby business resources in a location along with the available resources, but does not explicitly teach that these people are associated with a group of the requester. However, Runcie teaches that the one or more people may compatible with the position of the user in the organizational structure includes being on the same project, i.e. “teammate relationship” (Runcie: ¶ 0017, ¶ 0022-0024, ¶ 0030, ¶ 0034-0035). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the business compatible profiles between the requesting user and the other user based on (at least) being on the same projects as taught by Runcie in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas with a reasonable expectation of success of arriving at the claimed invention, with the motivation that previous systems for scheduling office space “do not look at the context of what the person will be doing and/or who the person will be working with when using the office space” and “this can lead to the person scheduling office space that is a long distance from where meetings are going to take place” (Runcie: ¶ 0003). 

Claim 8: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey further teaches wherein the graphical user interface displays a map of locations of the available business resources meeting the business resource criteria (Seavey: ¶ 0029-0030, Fig. 3 showing location of the resources on GUI). 

Claim 9: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey, as modified above, further teaches: 
wherein the graphical user interface displays a floor plan indicating a layout of business resources, wherein the floor plan indicates available and unavailable business resources for at least one location of available business resources (Seavey: Fig. 3, ¶ 0029-0030 displaying a floor plan on the graphical user interface via augmented reality in a live, direct, or indirect view indicating a layout of available and unavailable business resources)

Claim 10: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 9. Seavey further teaches: 
wherein the graphical user interface dynamically updates the displayed floor plan to indicate updated available and unavailable business resources based on one or more factors (Seavey: Fig. 3, ¶ 0029-0030 the floor plan is live, i.e. updated in real time) 

Claim 11: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 10. With respect to the following limitation, Seavey/Runcie do not explicitly teach, but O’Brien does teach: 
wherein the one or more factors comprise a change in the specified business resource criteria (O’Brien: ¶ 0153 showing user can adjust the lease, i.e. reservation term; or ¶ 0140 showing user can filter by lease term)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the alternative spaces/times for the reservation as taught by O’Brien in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas for the same reasons described in claim 1 above.  

Claim 12: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 11. With respect to the following limitation, Seavey/Runcie do not explicitly teach, but O’Brien does teach: 
wherein the change in the specified business resource criteria comprises a change in a requested reservation period received from the requester (O’Brien: ¶ 0153 showing user can adjust the lease, i.e. reservation term; or ¶ 0140 showing user can filter by lease term)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the alternative spaces/times for the reservation as taught by O’Brien in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas for the same reasons described in claim 1 above.  

Claim 16: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey does not explicitly teach the following limitations, however, Runcie does teach: 
receiving user profile information from the requester (Runcie: ¶ 0004, ¶ 0016-0019, ¶ 0023-0024, ¶ 0034-0035 accessing communications information such as people who the requester has recently communicated with)
providing social networking functionality using the user profile information (Runcie: ¶ 0016-0019, ¶ 0023-0024, ¶0034-0035 showing relationship monitor attempts to group people who have social and/or work interactions nearby or in the same space)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the profile information to determine relationships, i.e. social networks between the users as taught by Runcie in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each 

Claim 17: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 16. With respect to the following limitation, Seavey does not teach, but Runcie does teach: 
wherein the user profile information comprises one or more of: occupation, education, employer, skills, desired skills, desired resources, age, work address, home address, user location information, a friends list, a co-worker list, a team list, a contacts list, a user picture, contact information, employment history, a resume, endorsements by a user, recommendations of a user, business resource payment information, available business resource quota, used business resource quota, and business resource reservation information (Runcie: ¶ 0016-0019, ¶ 0023-0024, ¶0034-0035 showing relationship monitor attempts to group people who have social and/or work interactions nearby or in the same space)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the profile information to determine relationships, i.e. social networks between the users as taught by Runcie in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each 

Claim 19: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 16. With respect to the following limitation, Seavey does not explicitly teach, however, Runcie does teach: 
wherein the social networking functionality comprises one or more of: groups, messaging, a contacts database, shared documents, group scheduling, document sharing, availability indicators, invitations, notifications, electronic introductions, electronic resumes, professional profile posting, professional profile editing, professional profile searching, mailing lists, crowd-sourcing, and resource sharing (Runcie: ¶ 0024-0025 at least showing group scheduling based on communications occurring between the users) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the group scheduling based on relationships information as taught by Runcie in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one of ordinary skill in the art would have been motivated to do so because previous systems for scheduling office space “do not 

Claim 20: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey as modified above further teaches: 
causing the graphical user interface to display indications of one or more events associated with a geographical location of the available business resources (Seavey: Fig. 3 and ¶ 0030 showing when spaces became available, which is an event associated with the workspace)

Claim 21: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 20. With respect to the following limitation of claim 21:
wherein the one or more events comprises one or more of: a social event, a lecture, a training, a certification course, and a business meeting
Seavey teaches showing when a room became available, i.e. an event (see Fig. 3 of Seavey above) but does not explicitly teach an event such as those listed in the limitation above. However, Runcie does teach wherein the one or more events comprises at least one of: a social event, a lecture, a training, a certification course, and a business meeting (Runcie: ¶ 0014, ¶ 0023-0024, ¶ 0029-0031). It would have been obvious to one of ordinary skill in the art at the time of the invention to include that a reservation event may include a reservation for a business meeting as taught by Runcie in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each 

Claim 22: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. Seavey as modified above further teaches:
wherein business resources comprises one or more of: printing, 3d printer, color printing, personnel, call screening, video conferencing, conference call facilities, whiteboards, office supplies, voicemail, mail boxes, catering, dining facilities, cloud based storage, cloud based backup, a virtual machine, server space, engineering tools, and storage (Seavey: ¶ 0043 showing printers, copier, server available for use by the requesting user)

Claim 24: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. With respect to the following limitations of claim 24: 
providing, via the graphical user interface, payment functionality allowing a user to perform one or more of: pay a business resource management organization for a business resource; pay a business resource management organization for a service; pay a user of a business resource management organization for a good; pay a user of a business resource management organization for a service 
 Seavey/Runcie/O’Brien/Kho/Pappas do not explicitly teach payment for a good, service, or business resource. However, O’Brien teaches providing, via the graphical user interface, payment functionality allowing a user to perform one or more of: pay a business resource management organization for a business resource; pay a business resource management organization for a service; pay a user of a business resource management organization for a good; pay a user of a business resource management organization for a service (O’Brien: ¶ 0160-0161, ¶ 0171, ¶ 0172). It would have been obvious to one of ordinary skill in the art at the time of the invention to include payment functionality as taught by O’Brien in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 27: See the relevant rejection of claim 1. In addition, Seavey teaches an article of manufacture including a one non-transitory processor readable storage medium storing instructions and a processor (Seavey: ¶ 0015). 

Claim 28: See the relevant rejection of claim 1. In addition, Seavey teaches a system with one or more processors communicatively coupled to a network (Seavey: ¶ 0015).

Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120329474 A1 to Seavey et al (Seavey) in view of US 20110313797 A1 to Runcie, further in view of US 20140122346 A1 to O’Brien, even further in view of US 20120143638 A1 to Kho et al. (Kho), even further in view of US 20130198009 A1 to Pappas et al. (Pappas), and further in view of US 20140257883 A1 to Thompson et al. (Thompson).

Claim 3: 
wherein the requested block of time for a reservation is for less than a twenty-four period 
The combination of Seavey/Runcie/O’Brien/Kho/Pappas teach reserving the resource for a period of time as shown above, the combination of references do not explicitly teach that the block of time requested to be reserved is for less than a twenty four hour period. However, Thompson does teach wherein the requested block of time for a reservation is for less than a twenty-four period (Thompson: ¶ 0061 showing input of start time and duration, see Fig. 6 showing a duration of 30 minutes, i.e. less than 24 hours). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a resource reservation for less than twenty four hours as taught by Thompson in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 13: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 11. With respect to the following limitation, Seavey/Runcie/O’Brien do not explicitly teach, but Thompson does teach: 
wherein the change in the specified business resource criteria comprises a reservation received from a second requester (Thompson: ¶ 0039 showing a second reservation from a second person may override the first person’s)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the overlapping reservation from a second person as taught by Thompson in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas with a reasonable expectation of 

Claim 14: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 11. With respect to the limitation of claim 14: 
wherein the change in the specified business resource criteria comprises a change in a resource type requested by the requester
Seavey/Runcie/O’Brien/Kho/Pappas do not explicitly specify that the resource type is changed. However, Thompson teaches wherein the change in the specified business resource criteria comprises a change in a resource type requested by the requester (Thompson: ¶ 0035 showing type of resource as a search parameter, which in ¶ 0055, shows that the user can continue to search, i.e. change the parameters). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include the overlapping reservation from a second person as taught by Thompson in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas with a reasonable expectation of success of arriving at the claimed invention, with the motivation to provide “a more robust and effective approach to search for and identify enterprise resources that can be reserved for use by its employees” (Thompson: ¶ 0004). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method of searching for available reservations as taught by Thompson in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claim 15: Seavey/Runcie/O’Brien/Kho/Pappas/Thompson teach claim 14. Seavey as modified above further teaches: 
wherein the resource type comprises of or more of a type of workspace, a type of meeting space, a type of event space, a type of collaborative engineering space, and a type of product testing space (Seavey: ¶ 0021 showing workspace, office cubicle, lab, conference room, etc.)

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120329474 A1 to Seavey et al (Seavey) in view of US 20110313797 A1 to Runcie, further in view of US 20140122346 A1 to O’Brien, even further in view of US 20120143638 A1 to Kho et al. (Kho), even further in view of US 20130198009 A1 to Pappas et al. (Pappas), and even further in view of US 20080059253 A1 to Vivadelli et al. (Vivadelli). 

Claim 18: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 16. With respect to the following limitation, Seavey/Runcie/O’Brien/Kho/Pappas do not explicitly teach, but Vivadelli does teach: 
wherein the user profile information comprises a parameter determining one or more one of: user profile privacy, user contact preferences, and marketing preferences (Vivadelli: ¶ 0082 showing user authentication including a private key, and permissions that allow a user to make special reservations, also see ¶ 0111 showing pre-defined authorization levels, and the user can modify what the information on their profile)


Claim 23: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 22. With respect to the following limitation, Seavey/Runcie/O’Brien/Kho/Pappas do not explicitly teach personnel as recited in claim 23, but Vivadelli does teach: 
wherein the personnel includes one or more of: a receptionist, a secretary, a document processor, and a graphic artist (Vivadelli: ¶ 0092 showing reservation confirmation needed from another person, such as an administrator, i.e. a secretary or receptionist)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the personnel confirmation as taught by Vivadelli in the reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120329474 A1 to Seavey et al (Seavey) in view of US 20110313797 A1 to Runcie, further in view of US 20140122346 A1 to O’Brien, even further in view of US 20120143638 A1 to Kho et al. (Kho), even further in view of US 20130198009 A1 to Pappas et al. (Pappas), and even further in view of US 2011/0218854 A1 to Shamlian.

Claim 25: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 1. With respect to the following limitations of claim 25:
providing a loyalty reward to the requester for reservation of and payment for the at least one available business resource
Seavey/Runcie/O’Brien/Kho/Pappas do not explicitly teach, in particular, a loyalty reward for the reservation and payment of a business resource. However, Shamlian does teach providing a loyalty reward to the requester for reservation of and payment for the at least one available business resource (Shamlian: ¶ 0130 showing facility optimizer configured to offer a rewards program for frequent rentals, which can be linked to an online merchandise provider). It would have been obvious to one of ordinary skill in the art at the time of the invention to include loyalty rewards functionality as taught by Shamlian in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 26: Seavey/Runcie/O’Brien/Kho/Pappas teach claim 25. With respect to the following limitation of claim 26: 
wherein the loyalty reward is redeemable at a partner of a business resource management organization holding the reservation request for the requester
wherein the loyalty reward is redeemable at a partner of a business resource management organization holding the reservation request for the requester (Shamlian: ¶ 0130 showing facility optimizer configured to offer a rewards program for frequent rentals, which can be linked to an online merchandise provider). It would have been obvious to one of ordinary skill in the art at the time of the invention to include loyalty rewards functionality as taught by Shamlian in the resource reservation system of Seavey/Runcie/O’Brien/Kho/Pappas/Shamlian for the same reasons as claim 25 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/Hunter Molnar/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
September 13, 2021